                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

LISA JONES, et al.,                                )
                                                   )
                               Plaintiffs,         )
       v.                                          )          No. 19-0102-CV-W-BP
                                                   )
MONSANTO COMPANY,                                  )
                                                   )
                               Defendant.          )

 ORDER DENYING MOTION FOR APPOINTMENT OF INTERIM CLASS COUNSEL

       Pending is a Motion for Appointment of Interim Class Counsel. Defendant “takes no

position” on the motion and leaves its resolution to the Court. (Doc. 40.) After independently

considering the motion the Court concludes that appointment of interim class counsel has not been

justified, so the motion, (Doc. 34), is denied.

       Plaintiffs brought this suit against Monsanto Company, generally alleging that the label on

some of its herbicides is deceptive and asserting a variety of claims for fraud, breach of warranty,

and violation of state consumer protection statutes. Plaintiffs’ attorneys are (1) Kim Richman of

Richman Law Group, (2) Michael Baum of Baum, Hedlund, Aristei & Goldman, P.C., (3) Bryce

Bell of Bell Law LLP, and (4) other attorneys from their firms. They ask the Court to appoint

Richman and Baum as Interim Co-Lead Counsel and Bell as Interim Liaison Counsel. They state

that once appointed, they “intend to maintain an Executive Committee comprised of” six additional

attorneys from other law firms. (Doc. 34, p. 2.)

       As the request for appointment of “interim” class counsel suggests, a class has not been

certified in this case. Plaintiffs’ Motion to Certify has not been filed and is not due until January

2020. (Doc. 29, ¶ 6.) This is significant because while the motion provides a detailed explanation
as to why these attorneys should be appointed as class counsel, the motion does not explain why

they should be appointed on an interim basis, before a class has been certified.

       The motion points out that designation of class counsel may occur before a class is certified,

see Fed. R. Civ. P. 23(g)(3), and that the Manual for Complex Litigation advises in part that

“[e]arly organization of the counsel who have filed the various cases transferred or consolidated

for pretrial purposes is a critical case-management task.” Manual for Complex Litigation (Fourth),

(“the Manual”) § 22.62. However, the moving attorneys do not explain why the Court should

exercise its discretion to appoint interim counsel in this case – and the Committee Notes to Rule

23 and the Manual suggest that appointment of interim counsel is not called for in this case.

       Rule 23(g)(3) (originally, Rule 23(g)(2)(A)) was added in 2003. The Committee Note to

that provision states that it was intended to authorize a court to “designate interim counsel during

the pre-certification period if necessary to protect the interests of the putative class. . . .

[O]rdinarily, such [pre-certification] work is handled by the lawyer who filed the action. In some

cases, however, there may be rivalry or uncertainty that makes designation of interim counsel

appropriate.” Similarly, the quote from the Manual relied upon by the moving attorneys (and the

ensuing discussion in the Manual) addresses situations in which there are multiple consolidated

cases, or at least multiple cases pending in a single court, such as in the instance of Multi District

Litigation. In these situations, there are different cases with different plaintiffs represented by

different attorneys, so there is often a need to streamline the pretrial process by designating roles

and functions for the various attorneys. But these circumstances are not present here. This is a

single case. The attorneys asking to be appointed to represent the class are the attorneys who filed

the case – thus, as the Committee Notes suggests, the Court presumes that they will handle all

pretrial matters for their clients. Appointing them as interim class counsel will not enhance their



                                                  2
ability to perform these duties. Because this is a single case – and there are no similar cases

pending here – there is also no conflict as to which lawyers should represent the plaintiffs, and no

apparent concern about protecting the putative class’s interests. Therefore, the Court discerns no

reason to appoint interim class counsel, and the motion, (Doc. 34), is DENIED.


IT IS SO ORDERED.



                                                     /s/ Beth Phillips
                                                     BETH PHILLIPS, CHIEF JUDGE
DATE: June 14, 2019                                  UNITED STATES DISTRICT COURT




                                                 3
